Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 1 of 23




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-1261-SKC

MILLENNIUM FUNDING, INC., et al.,

          Plaintiffs,

v.

SHARKTECH, INC., et al.,

          Defendants.



 PLAINTIFFS’ OPPOSITION TO DEFENDANT SHARKTECH’S MOTION TO DISMISS
       FOR LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE
                      (AUTHORITY INCORPORATED)


          Plaintiffs MILLENNIUM FUNDING, INC., VOLTAGE HOLDINGS, LLC, LHF

PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., AFTER II MOVIE, LLC,

MILLENNIUM MEDIA, INC., WONDER ONE, LLC, HITMAN TWO PRODUCTIONS,

INC., MILLENNIUM IP, INC., I AM WRATH PRODUCTIONS, INC., KILLING LINK

DISTRIBUTION, LLC, VENICE PI, LLC, RAMBO V PRODUCTIONS, INC., MON, LLC,

NIKOLA PRODUCTIONS, INC., BODYGUARD PRODUCTIONS, INC., WONDER ONE,

LLC, YAR PRODUCTIONS, INC., DALLAS BUYERS CLUB, LLC, and SF FILM, LLC

(“Plaintiffs”), by and through their counsel, file this opposition to Defendant Sharktech,

Inc.’s (“Sharktech”) Motion to Dismiss for Lack of Personal Jurisdiction and Improper

Venue [Doc. #17] (“Defendant’s Motion”).




20-032B
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 2 of 23




                                     I. INTRODUCTION

          Sharktech does not deny that it sits atop a modern piracy ecosystem monstrosity

and knowingly profits from it by supplying the essential services to its Virtual Private

Network (“VPN”) subscribers from its Denver facility despite receiving thousands of

notices informing it that these VPN subscribers are using Sharktech’s services in Denver

to distribute Plaintiffs’ copyright protected Works without authorization from IP (“Internet

Protocol”) addresses in Denver. Sharktech also does not deny that these VPN

subscribers blatantly promote their VPN service for the purpose of movie piracy.

          Nonetheless, Sharktech has the audacity to call Plaintiffs’ lawsuit that seeks to

stop Sharktech from continuing to knowingly feed this mile high city monster and profit

from it “frivolous”. What is frivolous is Sharktech motioning to dismiss for lack of personal

jurisdiction and improper venue while admitting to: (1) purposefully and knowingly leasing

the facility in Colorado with H5 (for years) where the piracy is taking place; (2) purposefully

and knowingly placing its servers and equipment used to pirate Plaintiffs’ Works in the

Colorado facility for years; (3) hiring the Colorado company Handy to service these

servers and equipment in Colorado that are used to pirate Plaintiffs’ Works; (4) conceding

that evidence relevant to Plaintiffs’ claims may reside on these servers and equipment in

Colorado; and (5) its officer Tim Timrawi visiting the Colorado facility an unknown number

of times to check up on Sharktech’s equipment. Sharktech does not even deny that it

promotes the availability of its services including servers and IP addresses in Denver.

Sharktech’s motion should be dismissed because Plaintiffs’ claims arise from Sharktech’s

extensive contacts in Colorado and the business activities Sharktech intentionally

                                              2
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 3 of 23




engages in Colorado, and important evidence for Plaintiffs’ case resides in Colorado.

                              II. FACTUAL BACKGROUND

          Plaintiffs MILLENNIUM FUNDING, INC., LHF PRODUCTIONS, INC., HUNTER

KILLER PRODUCTIONS, INC., OUTPOST PRODUCTIONS, INC., EVE NEVADA, LLC,

and VOLTAGE HOLDINGS, LLC filed this action on May 7, 2021 [Doc. #1] alleging

contributory copyright infringement, vicarious copyright infringement and secondary

liability for Digital Millennium Copyright Act (“DMCA”) violations against Sharktech and its

officer Tim Timrawi. See generally Complaint [Doc. #1]. On August 1, 2021, original

Plaintiffs MILLENNIUM FUNDING, INC., LHF PRODUCTIONS, INC., OUTPOST

PRODUCTIONS, INC. and VOLTAGE HOLDINGS, LLC together with Plaintiffs AFTER II

MOVIE, LLC, MILLENNIUM MEDIA, INC., WONDER ONE, LLC, HITMAN TWO

PRODUCTIONS, INC., MILLENNIUM IP, INC., I AM WRATH PRODUCTIONS, INC.,

KILLING LINK DISTRIBUTION, LLC, VENICE PI, LLC, RAMBO V PRODUCTIONS, INC.,

MON, LLC, NIKOLA PRODUCTIONS, INC., BODYGUARD PRODUCTIONS, INC., YAR

PRODUCTIONS, INC., DALLAS BUYERS CLUB, LLC, and SF FILM, LLC filed a First

Amended       Complaint   (“FAC”)   to   additionally   allege   negligent   and   fraudulent

misrepresentation by Defendant Sharktech in violation of Colorado law, as well as direct

and secondary liability for copyright infringements and direct liability for DMCA violations

against Sharktech’s subscribers Defendants Private Internet Access, Inc. (“PIA”) and

Defendants DOES 1-5. See generally FAC [Doc. #27] at ¶¶2-4. Plaintiffs MON, LLC,

Venice PI, LLC, I am Wrath Productions, Inc., and Killing Link Distribution, LLC are

California entities. Wonder One, LLC is a Wyoming entity. Dallas Buyers Club, LLC is a

                                              3
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 4 of 23




Texas entity. SF Film, LLC is a New York entity.

          Defendant Sharktech operates a data center in Denver, Colorado which it

prominently promotes on its website. See Id. at ¶7. Here, Sharktech provides servers,

colocation and Distributed Denial of Service (“DDoS”) services for its customers in

Colorado at its Colorado data center. See Id. at ¶27.




Sharktech controls the IP addresses it allocates and servers it leases to its subscribers in

Colorado. See Id. at ¶¶10, 11. Sharktech is so dedicated to the Colorado market that it

even registered its American Registry of Internet Numbers (“ARIN”) handle “SHARK-9”

with a Colorado address. See Id. at ¶8.

          Sharktech is required per its agreement with ARIN to update the Whois records

when it allocates or reassigns IP addresses to its VPN subscribers. See Decl. of Eric

Smith [Doc. #27-8] at ¶¶9-12. Plaintiffs’ agent relied on the ARIN Whois records to

determine whom to send notices of infringements concerning IP addresses where it

confirmed active infringements of Plaintiffs’ Works. See Decl. of Daniel Arheidt [Doc. #27-

7] at ¶¶6-7. For example, when Plaintiffs’ agent confirmed infringement of the Works

                                             4
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 5 of 23




Angel Has Fallen and Distorted at IP address 174.128.226.10, it obtained the appropriate

contact for the IP address from the ARIN Whois records, which state that Sharktech in

Denver is the relevant party and “FOR ABUSE RELATED QUESTIONS PLEASE EMAIL

ABUSE AT SHARKTECH.NET”. Decl. of Smith at ¶¶16-19. In reliance on the Whois

records, Plaintiffs’ agent sent multiple notices by email to Sharktech exactly as Sharktech

instructed concerning piracy at this IP address. Only when original Plaintiff Fallen

Productions, Inc. subpoenaed Sharktech pursuant to this Court’s order in related case

Fallen Productions, Inc. v. Damian Bray, et al, 1:20-cv-3170-PAB-NRN was it able to find

out that Sharktech had actually allocated this and other IP addresses to its VPN

subscriber PIA.    See e.g., Exhibit “6” to FAC [Doc. #27-6]. Even worse, Plaintiffs

determined that Sharktech’s policy is to do absolutely nothing concerning infringement

notices that are sent to it. See FAC [Doc. #27] at ¶¶145-151. If Sharktech had just taken

the simplest measures such as null-routing the IP address (a technical term for blocking)

or just forwarded the notice on to its VPN subscriber PIA so that PIA could forward it to

the end user Robert O’Brien, the active piracy could have stopped. See Decl. of Robert

O’Brien [Doc. #27-10] (“I received zero warnings from…PIA or Sharktech…I would have

immediately ceased using BitTorrent…had I received any of these notices earlier or had

my service been temporarily terminated.”) This example is just one microcosm of the

massive piracy that has happened thousands of times at servers at Sharktech’s data

center in Colorado. See Decl. of Arheidt [Doc. #27-7] at ¶9 (nearly 400 notices of

infringement sent just concerning the “174.128” IP addresses), Id. at ¶10 (over 1500

notices sent to Sharktech concerning piracy of the movie Ava).

                                            5
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 6 of 23




          Sharktech now complains that “[o]nce an IP address is licensed to a customer such

as a VPN provider, the use of that IP address is solely in the control of the Sharktech’s

customer, not Sharktech…Sharktech also has no control over their conduct and how they

use the IP address assigned to them by the VPN provider.” Defendant’s Motion at pg. 5.

However, Sharktech’s assertion that it has no responsibility for what happens at these IP

addresses tied to servers in its Denver facility contrasts starkly with Sharktech’s emphatic

instructions in the Whois records in all capital letters to contact it concerning abuse at

these IP addresses. See Decl. of Smith at ¶18. If Sharktech would have just updated the

Whois records to indicate its VPN subscribers as the responsible party for these IP

addresses as it is supposed to do per its ARIN registration agreement (see Decl. of Smith

at ¶¶10-12) rather than fraudulently misrepresenting that it is responsible for these IP

addresses (according to Tim Timrawi’s declaration and Defendant Sharktech’s Motions),

the thousands of notices they disparage as “spamming” (see Defendants’ Motion to

Dismiss [Doc. #18] at pg. 1) would be sent to Sharktech’s VPN subscribers.

          This Court should not allow Sharktech to successfully argue that, because

Sharktech’s statement in the Whois records that Sharktech in Colorado is responsible for

these IP addresses was an intentional misrepresentation, it should not have to answer

for its unlawful conduct in Colorado.

                                        III. ARGUMENT

          A plaintiff bears the burden of establishing personal jurisdiction over a defendant.

Behagen v. Amateur Basketball Ass'n of the United States, 744 F.2d 731, 733 (10th Cir.

1984). In a pre-trial motion to dismiss, a plaintiff needs to only make a prima facie

                                                6
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 7 of 23




showing of jurisdiction. Id. The Court accepts the well-pled allegations of the operative

pleading as true to determine whether the plaintiff has made a prima facie showing that

a defendant is subject to the Court's personal jurisdiction. Dudnikov v. Chalk &

Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). Indeed, any factual

disputes are resolved in the plaintiff's favor. Benton v. Cameco Corp., 375 F.3d 1070,

1074-75 (10th Cir.2004). “When, however, a defendant presents credible evidence

through affidavits or other materials suggesting the lack of personal jurisdiction, the

plaintiff must come forward with sufficient evidence to create a genuine dispute of

material fact on the issue. Only if the plaintiff meets the obligation of contesting the

credible evidence that the defendant presents does the court resolve the factual

disputes in favor of the plaintiff.” Clark v. Meijer, Inc., 376 F. Supp. 2d 1077, 1082,

(D.N.M. 2004) (internal citations and quotations omitted).

          To obtain personal jurisdiction over a nonresident defendant, two criteria must be

met: (1) the defendant must be able to be subjected to the jurisdiction of a court of

general jurisdiction in the state in which the district court is located and (2) the exercise

of personal jurisdiction under state law must comport with the Fourteenth Amendment's

due process clause. Id. The Colorado long-arm statute confers the maximum jurisdiction

permitted by the due process clauses of the United States and Colorado constitutions,

and its requirements are necessarily addressed under a due process analysis. Id.

          Personal jurisdiction comports with due process where a defendant has minimum

contacts with the forum state and where those contacts are such that jurisdiction does

not offend "traditional notions of fair play and substantial justice." Int'l Shoe Co. v.

                                               7
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 8 of 23




Wash., 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945). Minimum contacts may be

established under the doctrines of general jurisdiction or specific jurisdiction. Under

specific jurisdiction, minimum contacts are present where the defendant satisfies the

“purposeful direction” test which consists of three inquiries: (1) whether the defendant

purposefully directed his activities at residents of the forum state; (2) whether the

plaintiff's injury arose from those purposefully directed activities; and (3) whether

exercising jurisdiction would offend traditional notions of fair play and substantial justice.

Dudnikov, 514 F.3d 1063, 1070 (10th Cir. 2008). The court must ensure that a non-

resident defendant is not haled into a court’s jurisdiction for merely “random, fortuitous,

or attenuated contacts with the forum state”. Id. at 1071 (internal quotation omitted).

A. Defendant Sharktech has the necessary minimum contacts with the forum state

under the “purposeful direction” test.

          Plaintiffs do not claim general jurisdiction. Thus, under specific jurisdiction courts

look to the purposeful direction test. Here, Defendant Sharktech meets all three elements.

1) Defendant Sharktech purposefully directed its activities at residents of the forum

state.

          Although agreements alone are likely to be insufficient to establish minimum

contacts, "`parties who reach out beyond one state and create continuing relationships

and obligations with citizens of another state are subject to regulation and sanctions in

the other state for the consequences of their activities.'" TH Agric. & Nutrition, LLC v. Ace

Eur. Grp. Ltd., 488 F.3d 1282, 1287-88 (10th Cir.2007) (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 473-478, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985). Indeed, the

                                                8
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 9 of 23




Supreme Court has found personal jurisdiction exists "over defendants who have

purposefully `reach[ed] out beyond' their State and into another [state] by, for example,

entering a contractual relationship that `envisioned continuing and wide-reaching

contacts' in the forum State." Walden v. Fiore, ___ U.S. ___, 134 S.Ct. 1115, 1122, 188

L.Ed.2d 12 (2014) (citing Burger King, 471 U.S. at 475, 105 S.Ct. 2174).

          Plaintiffs have made well-plead allegations that Defendant Sharktech

purposefully directed its activities to business in this forum state sufficient to satisfy the

three part test for purposeful direction ((1) intentional action, (2) express aiming, and (3)

knowledge of the injury). Particularly, Sharktech intentionally contracted with

businesses in this district for Sharktech’s data center in Denver, Colorado. See FAC at

¶¶6-7. Sharktech has also intentionally contracted with VPN customers in this district

such as the Colorado company Defendant PIA and likely Defendant DOES 1-5. See Id.

at ¶¶31-34. Defendant expressly advertises its data center in Colorado. See Id. at ¶7.

Defendant knows that the injuries are occurring to Plaintiffs at the servers in Colorado

from the notices sent by Plaintiffs’ agent. See Decl. of Arheidt at ¶14.

          Indeed, Defendant Sharktech acknowledges these business contacts through its

Motion. See Exhibits “A”-“B” to Defendant’s Motion [Docs. ##17-2, 17-3]. However,

despite Sharktech’s wording, these business contacts and relationships are not “random,

fortuitous, or attenuated contacts” but rather continuous, long-term relationships. The

contracts as shown in Exhibits “A”-“B” were both signed over five years ago and

Sharktech has maintained those relationships and continues to do so. Id. Sharktech is

seemingly so confident in the stability and continuing nature of these relationships that it

                                               9
20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 10 of 23




 advertises on its website of its data center in Denver, Colorado, furthering its desire to

 foster and promote additional business relationships in this forum state. See FAC [Doc.

 #27] at ¶7. Sharktech even explicitly registers its “SHARK-9” handle on ARIN that its

 address is in “Greenwood Vlg, CO”. See Id. at ¶8. If Sharktech’s contacts with this forum

 are only random or fortuitous, it would be highly peculiar that Sharktech would publicly

 advertise and register its presence in this district. Additionally, Sharktech’s business

 relationships with Colorado companies such as Defendant PIA, and according to

 Defendant’s Motion at least 15 other customers, highlights Sharktech’s desire to do

 continuous business in this forum. See Defendant’s Motion [Doc. #17] at pgs. 14-15.

 While, as Sharktech argues, such contacts may be insufficient for general jurisdiction,

 Plaintiffs assert that they are more than sufficient for specific jurisdiction because

 Plaintiffs’ claims arise out of these contacts with Colorado.

           Defendant Sharktech also states that all high-level operations were conducted in

 Nevada, but that is irrelevant to whether it purposefully directs its activities to this forum

 and its residents. See Id. at pgs. 8-10. Indeed, many if not most companies conduct high-

 level operations at their headquarters or principal place of business. If this reasoning is

 sufficient to preclude personal jurisdiction in non-resident forums where corporations do

 business, the personal jurisdiction requirement is all but hollow and could be only afforded

 in the forum of a corporation’s principal place of business. Instead, courts specifically look

 to intentional conduct by defendants in non-resident forums to determine their purposeful

 direction, as the court does here. Such is the case here, Sharktech has intentionally

 chosen to lease a facility in Colorado, place its servers in this facility in Colorado, assign

                                              10
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 11 of 23




 its IP addresses to the servers in the Colorado address, register its ARIN handle with the

 Colorado address of this facility and advertise the availability of its services in Colorado.

 Supra. For at least the reasons above, Defendant Sharktech has purposefully directed

 its conduct at this forum and its residents in this case.

 2) Plaintiffs’ injuries arose from Defendant Sharktech’s purposefully directed

 activities.

           Plaintiffs have made well-pled allegations of Plaintiffs’ harm in Colorado arising

 from Defendant Sharktech’s purposefully directed activities. Due to Sharktech’s

 contribution towards its subscribers’ distribution of Plaintiffs’ Works, Plaintiffs have

 suffered damages such as lost profits, price erosion, and a diminution of the value of their

 copyrights. See FAC [Doc. #27] at ¶¶212; 253-256; 267-268; 272-273. Indeed, Sharktech

 had knowledge that its subscribers were infringing Plaintiffs’ Works and distributing file

 copies of the Works with altered Copyright Management Information from the servers in

 Colorado, but still continued to provide service to its subscribers. See Id. at ¶¶214-221;

 224-228; 251-252.

           Nonetheless, Sharktech makes the disingenuous argument that no injury has

 occurred in Colorado because even though the infringements occurred at Sharktech’s

 facility in Denver, “the accused direct infringers could have conducted the same activity

 with or without VPN services.” Defendant’s Motion [Doc. #17] at pg. 17. According to

 this bizarre logic, no tort is sufficient for jurisdiction in Colorado if it could have been

 committed in a different state. Defendant provides no support for this absurd assertion

 which is contradicted by the fact that Sharktech’s customer PIA is a company

                                               11
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 12 of 23




 headquartered in Colorado. See FAC [Doc. #27] at ¶9. Plaintiffs assert that PIA directly

 infringes Plaintiffs exclusive rights of distribution and reproduction. See, e.g., id. at ¶93.

           In Intercon, Inc. v. Bell Atlantic Internet Solutions., Inc., 205 F.3d 1244 (10th Cir.

 2000) the Tenth Circuit found personal jurisdiction in Oklahoma was appropriate over a

 defendant that routed Internet traffic through the plaintiff’s server in Oklahoma. Id. at

 1246. Such is the case here since Sharktech’s VPN subscribers pirate Plaintiffs’ Works

 on servers in Colorado. Even when the Tenth Circuit later distinguished Intercon in

 XMission, L.C. v. Fluent Ltd. Liab. Co., Co., 955 F.3d 833 (10th Cir. 2020), it distinguished

 it by focusing on the fact that the defendant in Intercon “knew it was improperly using a

 server located in the forum State.” Id. at 844. In the present case, Sharktech knows that

 its subscribers such as PIA are using a server in Colorado to pirate Plaintiffs’ Works from

 the notices, because Sharktech put the servers in Colorado, Sharktech advertises the

 availability of its servers in Colorado and Sharktech leased the servers to the VPN

 subscribers such as PIA. Accordingly, Sharktech’s assertion that XMission supports its

 position is incorrect.

 3) Exercising jurisdiction over Defendant Sharktech would not offend traditional

 notions of fair play and substantial justice.

           Courts look to the following five factors when determining if jurisdiction over a

 defendant would offend traditional notions of fair play and substantial justice: (1) the

 burden on the defendant, (2) the forum state's interests in resolving the dispute, (3) the

 plaintiff's interest in receiving convenient and effectual relief, (4) the interstate judicial

 system's interest in obtaining the most efficient resolution of controversies, and (5) the

                                                 12
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 13 of 23




 shared interest of the several states or foreign nations in furthering fundamental social

 policies. Dudnikov, 514 F.3d 1063, 1080 (10th Cir. 2008). The factors weigh in favor of

 exercising jurisdiction over Sharktech.

           First, there is no significant burden on Defendant Sharktech to be haled into court

 in this jurisdiction. Indeed, by purposefully gaining the “protections or benefits of the

 state's laws” Sharktech "should reasonably anticipate being haled into court there."

 Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1167 (10th Cir. 2011) (quoting Burger King,

 471 U.S. 462, 473-76, 105 S.Ct. 2174 (1985). As discussed above, Sharktech

 purposefully directed its conduct to this forum in order to continuously generate business

 in this forum. Sharktech cannot simply pick and choose when to gain the benefits of this

 forum without any of the responsibilities. Moreover, neither Nevada nor Montana

 (Sharktech’s state of incorporation) is burdensomely far from Colorado. Indeed, either

 flight would take less than two hours. See Exhibit “A”; see also C5 Med. Werks, LLC v.

 CeramTec GmbH, No. 14-cv-00643-RBJ, 2014 U.S. Dist. LEXIS 124989, at *14 (D. Colo.

 Sep. 8, 2014)(finding the burden of travel from Germany to Denver to be “minimal given

 the relatively convenient nature of modern air travel”). Mr. Timrawi just visited Denver

 within the last two years and admits to having visited Colorado “a handful of times on

 behalf of Sharktech”. Decl. of Timrawi [Doc. #17-1] at ¶6.

           Second, this forum has great interest in resolving this dispute. The infringements

 alleged in the FAC all occurred in Colorado at IP addresses of Sharktech’s servers in

 Sharktech’s Colorado facility by Sharktech’s subscribers. See Exhibit “2” to FAC [Doc.

 #27-2]; FAC at ¶¶80-87. A subpoena to inspect the servers at the data center or to

                                               13
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 14 of 23




 depose Sharktech’s Handy Network contractors would not be enforceable in Nevada

 because it would be beyond the geographic limits of Fed. R. Civ. Pro. 45(c). Further, the

 end users that used Sharktech’s servers to download torrent files from the piracy website

 YTS likely reside in Colorado or nearby since a Colorado IP address was used. See

 Exhibit “3” to FAC [Doc. #27-3]; FAC at ¶¶63-70. Because the copyright infringements

 occurred in Colorado, Colorado theaters and retail stores lost opportunities to legitimately

 sell these movies and the Colorado government lost potential sales tax revenue. See

 FAC at ¶221. Accordingly, Colorado has a great interest in resolving this dispute. See C5

 Med. Werks, LLC, No 14-cv-00643-RBJ at *14 (“Colorado has an interest in seeing that

 its companies operate appropriately under existing intellectual property law”); see also

 MacAlmon Music, LLC v. Maurice Sklar Ministries, Inc., Civil Action No. 13-cv-02471-

 PAB-CBS, 2015 U.S. Dist. LEXIS 22598, at *24-25 (D. Colo. Feb. 4, 2015)(“it is virtually

 axiomatic that the public interest can only be served by upholding copyright protections

 and, correspondingly, preventing the misappropriation of the skills, creative energies, and

 resources which are invested in the protected work”) (internal quotation marks and

 citations omitted).

           Third, Plaintiffs’ prayer for relief includes a request for an injunction that will have

 to be implemented at Defendant Sharktech’s servers in Colorado. See FAC ¶¶253; (C).

 Thus, resolution of this action would be most efficient and convenient in this forum.

           Fourth, as discussed more below, Plaintiffs chose this forum in order to most

 effectively and efficiently receive the relief they deserve. Specifically, Plaintiffs seek to

 utilize witnesses in this district and to join Sharktech’s subscribers in this forum, such as

                                                  14
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 15 of 23




 Defendant PIA and possibly Defendant DOES 1-5, who also used Sharktech’s servers in

 Colorado to distribute Plaintiffs’ Works.

           Fifth, as well-pled in the FAC, Plaintiffs allege that Defendant Sharktech’s conduct

 violates the Copyright Act, public policy as a whole and Colorado law of

 misrepresentation. See FAC at ¶¶3; 221. This forum has a significant interest in furthering

 the exclusive rights of the Copyright Act, enforcing protections against the rampant piracy

 as allowed by Defendant Sharktech’s conduct and preventing misrepresentations in

 violation of Colorado law.

 3) Tim Timrawi’s declaration should not be considered because it includes

 contradictory statements and is contradicted by statements made by Sharktech on

 its website.

           Mr. Timrawi states that in paragraph 2 of his declaration that that the “only

 affirmative action Sharktech is capable of taking to stop alleged infringement by a VPN

 provider’s customers’ through traffic transmitting through Sharktech’s networks would be

 to proactively terminate all of its existing contracts with VPN providers and then refuse to

 accept and VPN providers as customers…” Decl. of Timrawi [Doc. #17-1] at ¶2.

           This statement is absurd. Even in the year 2021, an electrical device such as the

 Xeon server (see Exhibit “6” [Doc. #27-6] to the FAC) Sharktech leases to subscriber PIA

 who used it to pirate Plaintiffs’ Works can be turned off by merely being unplugged. See

 Colocation, https://sharktech.net/colocation/ [last accessed on Aug. 1, 2021] (Sharktech

 provides the power for the servers such as a 1xC13 outlet). Moreover, Mr. Timrawi knows

 that Sharktech could easily null route the IP addresses at issue to stop any activity at a

                                                15
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 16 of 23




 particular IP address. Plaintiffs know this because Sharktech makes this fact clear on its

 website in the terms and services section where it states that it will null-route a

 subscriber’s service “…to prevent interference to the service Sharktech provides to other

 clients.” Terms of Service at ¶26, https://sharktech.net/terms-of-service/ [last accessed at

 August 1, 2021 ](“Clients may not initiate attacks against their own servers to "stress test"

 … Attacks that are network impacting are subject to null routing or other necessary

 measures….”)

           Mr. Timrawi states that “Sharktech does not operate or control the infrastructure

 that it provides to its customers…” Decl. of Timrawi at ¶2. However, later Mr. Timrawi

 contradicts himself by stating that “…any relevant access, logging and other operating

 information…would normally originate and be accessible to Sharktech in Las Vegas,

 Nevada…”. Id. at ¶5. That is, when it suits Sharktech to argue that they are not liable for

 their subscribers’ piracy, Mr. Timrawi states that they have no control over the data and

 there is nothing they can do, but when it suits Sharktech to argue that venue should be in

 Nevada, suddenly the data is readily there and accessible to him in Nevada.

           The multiple contradictions in Mr. Timrawi’s declaration render it not credible.

 Pursuant to Clark, supra, this Court should disregard Mr. Timrawi’s declaration and only

 consider the well pleaded allegations in the FAC which support personal jurisdiction in

 Colorado. Alternatively, this Court should find that Plaintiffs have submitted sufficient

 evidence to create a genuine dispute of material fact on the issue and resolve the factual

 disputes in favor of the Plaintiffs.

 B) Venue is proper in this district.

                                              16
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 17 of 23




 1) This district is the proper venue.

 28 U.S.C. § 1391(b) states that a civil action may be brought in:

           (1) a judicial district in which any defendant resides, if all defendants are
           residents of the State in which the district is located;
           (2) a judicial district in which a substantial part of the events or omissions giving
           rise to the claim occurred, or a substantial part of property that is the subject of
           the action is situated; or
           (3) if there is no district in which an action may otherwise be brought as provided
           in this section, any judicial district in which any defendant is subject to the
           court's personal jurisdiction with respect to such action.

           Plaintiffs allege, inter alia, that venue is proper in this district because all or a

 substantial part of the events of omissions giving rise to the claims occurred in this district

 and because Defendant Sharktech is subject to the court’s personal jurisdiction. As

 discussed above, Plaintiffs respectfully assert that the infringements alleged in the FAC

 all occurred in Colorado at IP addresses of Sharktech’s servers in Sharktech’s Colorado

 facility. See Exhibit “2” to FAC [Doc. #27-2]; FAC at ¶¶80-87. The IP addresses registered

 under the handle “SHARK-9” on ARIN explicitly states that Sharktech’s address is in

 Colorado. See FAC at 8. Further, the end users that used Sharktech’s servers to

 download torrent files from the piracy website YTS likely reside in Colorado or nearby

 since Colorado IP addresses were used. See Exhibit “3” to FAC [Doc. #27-3]; FAC at

 ¶¶63-70.

           In sum, the infringements occurred at Colorado IP addresses on servers in

 Colorado likely by Colorado residents and Sharktech knew it was occurring. Plaintiffs also

 emphasize that Defendant Sharktech is subject to this court’s personal jurisdiction under

 specific jurisdiction. Accordingly, Plaintiffs assert that venue is proper in this district. If

 venue was transferred to Nevada, Plaintiffs would lose the opportunity to join Sharktech’s
                                            17
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 18 of 23




 subscribers such as PIA and end users as defendants. Further, a Court in Nevada would

 be unable to enforce a subpoena to Sharktech’s customers in Colorado or the individuals

 that service Sharktech’s servers in Colorado.

 2) This court should deny Defendant Sharktech’s request to transfer venue.

           Defendant Sharktech alternatively requests a transfer of venue to Nevada. See

 Defendant’s Motion [Doc. #17] at pgs. 20-22. The Tenth Circuit has identified several

 factors that should be considered by a district court when ruling on a motion to transfer:

       the accessibility of witnesses and other sources of proof, including the availability
       of compulsory process to insure attendance of witnesses; the cost of making the
       necessary proof; questions as to the enforceability of a judgment if one is obtained;
       relative advantages and obstacles to a fair trial; difficulties that may arise from
       congested dockets; the possibility of the existence of questions arising in the area
       of conflict of laws, the advantage of having a local court determine questions of
       local law; and, all other considerations of a practical nature that make a trial easy,
       expeditious and economical.
 Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir.1991).

           When a party files a motion to transfer venue, the moving party has the burden to

 prove inconvenience to the parties and witnesses. Rivendell Forest Prods., Ltd. v.

 Canadian Pacific Ltd., 2 F.3d 990, 993 (10th Cir.1993). Unless the moving party carries

 its burden to prove inconvenience to the parties and witnesses and the balance is

 "strongly" in favor of the moving party, the plaintiff's choice of forum should not be

 disturbed. Scheidt v. Klein, 956 F.2d 963, 965 (10th Cir.1992).

           First, the accessibility of witnesses and other sources of proof, as well as the cost

 of making the necessary proof are in Plaintiffs’ favor. Plaintiffs chose this forum because

 of its convenience and accessibility to Colorado witnesses and additional defendants. For


                                                18
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 19 of 23




 example, Plaintiffs seek to add additional defendants to the instant action, particularly

 Sharktech’s subscribers who are situated in this district as Plaintiffs have done with

 Defendant PIA. Should this Court decide to grant Sharktech’s request for a venue transfer

 to Nevada, the issue of venue will be inefficiently raised again in relation to additional

 defendants. Indeed, venue would be destroyed in Nevada should Plaintiffs add more of

 Sharktech’s Colorado subscribers as defendants.

           Despite Sharktech’s claims that “it is highly unlikely that any relevant evidence

 would be stored on Sharktech’s Data Center equipment in the ordinary course of

 business,” (see Defendant’s Motion at pg. 8; Decl. of Timrawi at ¶5), Plaintiffs believe

 that it is highly likely Sharktech’s servers in Colorado would store valuable evidence and

 information regarding the alleged infringements, data records, and other technical

 information not available at Sharktech’s Nevada headquarters. Even Mr. Timrawi’s

 declaration does not unequivocally state that no relevant evidence would be on this

 equipment. See Decl. of Timrawi at ¶5 (“…it is highly unlikely that any evidence…would

 be stored…). Moreover, the individuals at this data center that contracted with

 Sharktech and serviced these servers will also have relevant information. Further,

 Plaintiffs will seek to subpoena the end users who are likely in Colorado that used

 Sharktech’s servers in Colorado to pirate Plaintiffs’ Works. See Exhibit “3” to FAC [Doc.

 #27-3] at ¶63-70. Plaintiffs would still have to subpoena these individuals in Colorado

 and enforce these subpoenas in Colorado.

           Moreover, Defendant Sharktech brings only conclusory arguments in its request

 to transfer venue. Particularly, Sharktech fails to “provide any specifics about the subject

                                                19
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 20 of 23




 matter of the…[Nevada] witnesses' knowledge or the nature of the documents located

 in…[Nevada].” Sleepy Lagoon, Ltd. v. Tower Group, Inc., 809 F. Supp. 2d 1300, 1313

 (N.D. Okla. 2011) (rejecting defendant’s motion to transfer venue). District courts must

 “consider not only the number of witnesses located in another forum, but also the ‘quality

 or materiality of the testimony’ of the out-of-state witnesses, the willingness of those

 witnesses to come to the forum state, whether deposition testimony would be satisfactory,

 and whether it would necessary to subpoena the out-of-state witnesses.” Id. (quoting

 Scheidt, 956 F.2d at 966). As in Sleepy Lagoon, Sharktech fails to offer any evidence as

 to these factors and certainly do not meet the high bar to show that the Chrysler factors

 are “strongly” in favor of Sharktech. Keeping in mind that this Court must resolve all

 disputed facts and draw all reasonable inferences in the Plaintiffs’ favor, Sharktech’s

 arguments cannot stand for this Court to grant Sharktech’s motion to transfer venue.

           Second, Plaintiffs assert that the difficulties that may arise from congested dockets

 are strongly advantageous in this forum. According to the United States District Court

 Management Statistics for March 31, 2021, the District of Colorado had 3,951 pending

 cases with an average of 7.6 months from filing to disposition in civil cases. The District

 of Nevada, on the other hand, had 4,972 pending cases with an average of 9.1 months

 from           filing      to        disposition       in        civil      cases.        See

 https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distcomparison0331.2

 021.pdf [last accessed July 27, 2021]. Thus, the District of Nevada has a much more

 congested docket with a longer timeframe for civil case disposition.

           Third, Plaintiffs assert that additional factors such as the enforceability of a

                                                20
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 21 of 23




 judgement, possibility of conflict of laws, and having a local court determine questions of

 local law favor Plaintiffs. In the FAC, the Plaintiffs request a permanent injunction ordering

 Sharktech and PIA to inter alia cease contributing to infringements of Plaintiffs’ Works

 and DMCA violations in their prayer for relief. This injunction would be enforced at

 Sharktech’s facility in Denver. Moreover, Colorado law applies to Sharktech’s negligent

 and fraudulent misrepresentations in the Whois data, because the IP addresses at issued

 are tied to servers in the Denver facility and Sharktech itself put a Colorado address in

 the Whois records. See Decl. of Eric Smith at ¶18.

           Finally, with regards to the remaining factors including the relative advantages and

 obstacles to a fair trial and “all other considerations of a practical nature that make a trial

 easy, expeditious and economical”, Plaintiffs respectfully assert that Plaintiffs’ choice of

 forum best meets these factors. This venue is easy, expeditious and economical for

 Defendant Sharktech since Tim Timrawi “visited Colorado a handful of times on behalf of

 Sharktech” and most recently in 2019 (also the last time most of the world traveled before

 the global pandemic shut down travel). See Decl. of Timrawi [Doc. #17-1] at ¶6. Sharktech

 is even represented by Colorado-based counsel. See C5 Medical Werks, LLC, No. 14-

 cv-00643-RBJ at *14 (finding local Denver-based counsel to further minimize burden).

 This venue is easy, expeditious and economical for potential Colorado defendants and

 witnesses. Finally, despite Sharktech’s conclusory assumptions otherwise, this venue is

 easy, expeditious and economical for Plaintiffs. Not all of the Plaintiffs are Nevada

 entities. Accordingly, Plaintiffs reiterate that venue is proper in this district and this court

 should deny Sharktech’s motion for venue transfer.

                                                21
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 22 of 23




                                     IV. CONCLUSION

           Sharktech has made its bed in Colorado by promoting its Colorado data center,

 intentionally placing its servers in the Colorado data center, leasing servers and allocating

 IP addresses in Colorado tied to these servers to subscribers, registering its Denver

 address in the Whois records for these IP addresses and purposefully ignoring the

 massive piracy that was occurring at its servers in Denver. Having made its bed in

 Colorado by conducting business and profiting in Colorado, it should be content to lie in

 it in Colorado in the evenings and come to a Court in Denver during the day to address

 its illegal activities. Accordingly, Plaintiffs ask this Court to deny Defendant Sharktech’s

 Motion to Dismiss for personal jurisdiction and improper venue and deny Defendant

 Sharktech’s request to transfer venue.



 DATED: Kailua-Kona, Hawaii, Aug. 2, 2021.

 /s/ Kerry S. Culpepper
 Kerry S. Culpepper
 CULPEPPER IP, LLLC
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawaii 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:       kculpepper@culpepperip.com
 Attorney for Plaintiffs




                                              22
 20-023W
Case 1:21-cv-01261-SKC Document 29 Filed 08/02/21 USDC Colorado Page 23 of 23




                                   CERTIFICATE OF SERVICE


           I hereby certify that on the date below I electronically filed the foregoing with

 the Clerk of Court using the CM/ECF system which will send notification of such filing to

 the following e-mail addresses:

 Andrea M. LaFrance          alafrance@bhfs.com, kmeade@bhfs.com, pchesson@bhfs.com

 Airina Lynn Rodrigues        arodrigues@bhfs.com, kmeade@bhfs.com

 Laura B. Langberg         llangberg@bhfs.com, kmeade@bhfs.com


           DATED: Kailua-Kona, Hawaii, August 2, 2021.



                                       CULPEPPER IP, LLLC


                                       /s/ Kerry S. Culpepper
                                       Kerry S. Culpepper
                                       Attorney for Plaintiffs




                                                 23
 20-023W
